KOHLSAAT, Circuit Judge.
In this suit appellee sought to restrain appellant from infringing its patent, No. 1,028,790, granted Stiles and Stiles, June 4, 1912, ’for a rind-removing attachment for meat-slicing machines, by the manufacture and sale of a machine placed in evidence on the hearing, which appellant has assumed is made in accordance with the teachings of its patent No. 968,590, while appellee contends that said machine was made, so far as here involved, under the disclosures of its said Stiles patent.
In case No. 2544, decided herewith (251 Fed. 626, — C. C. A. —), we held that the two patents — i. e., Nos. 1,028,790 and 968,590 — did not cover the same ground and were both valid. This we now reaffirm. The alleged infringing machine being made, as we find, in accordance with the disclosures of the Stiles patent, was protected thereby, and appellant’s act was properly treated as an infringement of appellee’s Stiles patent, and enjoined accordingly.
The decree of the District Court is affirmed.